

113 HR 1105 : Small Business Capital Access and Job Preservation Act
U.S. House of Representatives
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 1105IN THE SENATE OF THE UNITED STATESDecember 9, 2013Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the Investment Advisers Act of 1940 to provide a registration exemption for private equity fund advisers, and for other purposes. 1.Short titleThis Act may be cited as the Small Business Capital Access and Job Preservation Act.2.Registration and reporting exemptions relating to private equity funds advisorsSection 203 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3) is amended by adding at the end the following:(o)Exemption of and reporting requirements by private equity funds advisors(1)In generalExcept as provided in this subsection, no investment adviser shall be subject to the registration or reporting requirements of this title with respect to the provision of investment advice relating to a private equity fund or funds, provided that each such fund has not borrowed and does not have outstanding a principal amount in excess of twice its invested capital commitments.(2)Maintenance of records and access by CommissionNot later than 6 months after the date of enactment of this subsection, the Commission shall issue final rules—(A)to require investment advisers described in paragraph (1) to maintain such records and provide to the Commission such annual or other reports as the Commission taking into account fund size, governance, investment strategy, risk, and other factors, as the Commission determines necessary and appropriate in the public interest and for the protection of investors; and(B)to define the term private equity fund for purposes of this subsection..Passed the House of Representatives December 4, 2013.Karen L. Haas,Clerk